Title: C. W. F. Dumas to John Adams, 3 September 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          Lahaie 3e. 7br. 1784.
        
        La besogne que vous trouverez, ci-joint, c’est à dire la copie & traduction d’une Résolution aussi importante, m’empeche encore de répondre cet ordinaire en détail à votre faveur du 25 du passé, com̃e je me l’etois proposé. Je crois qu’il importe autant que V. E. & Mess. vos Collegues voient cela en passant que le Congrès, pour votre governe.
        Mes respects à Auteuil & à Passy. Je suis avec grand respect & en hâte / De Votre Excellence / Le très-humble & très-obeissant / serviteur
        
          C.w.f. Dumas
        
        
          La fameuse Caat Mossel, & sa Conseillere intime Zwarte Keet, ou Blak-Keet, sont coffrées à Rotterdam. C’est le premier effet de la Com̃ission à Rotterdam. J’écris à notre ami Turq, pour le complimenter de l’entrée de ces Belles dans son Serrail, & je lui recom̃ande de ne pas tout garder pour lui seul, mais de penser que Mr. Visscher est sans Sultane. Com̃e elles ont chacune au moins

30łb. de chaque côté par le haut, & le reste à proportion, ils y trouveront leur compte tous les deux.
        
       
        TRANSLATION
        
          Sir
          The Hague, 3 September 1784
        
        The work that you will find enclosed, that is to say the copy and translation of such an important resolution, still prevents me from responding in the usual detail to your letter of the 25th of last month, as I had intended. I believe that it is as important for your excellency and your colleagues to see this for your information as it is for Congress.
        My respects to Auteuil and to Passy. I am with great respect and in haste your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
        
          The famous Kaat Mossel and her intimate advisor Keet Zwenke, or Blak-Keet, are behind bars at Rotterdam. This is the first effect of the commission at Rotterdam. I am writing to our friend the Turk to compliment him on the entry of these beauties into his harem, and I am recommending that he not keep all for himself but remember that Mr. Visscher is without a sultana. As each woman has at least thirty pounds atop each side, and the rest in proportion, both men will find there all they need.
        
      